Case 2:20-cv-00005-SEH Document 46 Filed 03/22/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
PREFERRED PROFESSIONAL No. CV 20-05-BU-SEH
INSURANCE COMPANY ,
Plaintiff, ORDER OF DISMISSAL
WITH PREJUDICE

-VS-

PATRICK MCGREE, B.B., M.T., S.P.,
and P.S.,

Defendants.

 

 

Pursuant to the parties’ Stipulation for Dismissal with Prejudice,
IT IS HEREBY ORDERED that this action is DISMISSED WITH
PREJUDICE, the parties to bear their own costs and attorney fees.

Dated this we of March, 2021.

/, ello

AM E. HADDON
United States District Judge
